     Case 3:19-cv-00576-MMD-WGC Document 18 Filed 04/21/20 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                 * * *
6      JERMAINE JAMAICA                                   Case No. 3:19-cv-00576-MMD-WGC
       CAMPBELL, Sr.,
7                                                                    ORDER
                                         Petitioner,
8
             v.
9
       WARDEN RUSSELL, et al.,
10
                                      Respondents.
11

12

13          In this habeas corpus action, Petitioner Jermaine Jamaica Campbell, Sr. is
14    represented by appointed counsel and was due to file an amended habeas petition by
15    April 20, 2020. (ECF No. 15.)
16          On April 20, 2020, Petitioner filed a motion for extension of time (ECF No. 17)
17    requesting a 62-day extension of time, to June 22, 2020 to file his amended petition (June
18    20 is a Saturday). Petitioner’s counsel states that the extension of time is necessary
19    because of delay caused by the COVID-19 pandemic. Respondents do not oppose the
20    motion for extension of time.
21          The Court finds that Campbell’s motion for extension of time is made in good faith
22    and not solely for the purpose of delay, and that there is good cause for the extension of
23    time requested.
24          It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 17)
25    is granted. Petitioner will have until and including June 22, 2020, to file his amended
26    habeas petition.
27    ///
28    ///
     Case 3:19-cv-00576-MMD-WGC Document 18 Filed 04/21/20 Page 2 of 2



1           It is further ordered that, in all other respects, the schedule for further proceedings

2     set forth in the order entered October 21, 2019 (ECF No. 9) will remain in effect.

3

4           DATED THIS 21st day of April 2020.
5

6
                                                MIRANDA M. DU
7                                               CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                   2
